Case 1:18-cv-01377-HYJ-PJG ECF No. 54-27 filed 09/30/20 PagelD.834 Page 1 of 3

EXHIBIT 23
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-27 filed 09/30/20 PagelD.835 Page 2of3
Workspace Webmail :: Print https://email06.secureserver.net/view_print_multi. php?uidArray=99246...

Print | Close Window

Subject: Re: warranty questions
From: Luke and Susl <lukeandsusi@gmail.com>
Date: Tue, Sep 09, 2014 4:15 pm
To: “info@reusablecanninglids.com" <info@reusablecanninglids.com>
Attach: image001.png

Please send me her contact info! This is in reference to the $200 Tattler Lid order | returned and expect reimbursement for,
Thank you!

On Tuesday, September 9, 2014, <info@reusablecanninglids.com> wrote:
I have no idea what this is, but it appears you need to be in touch with Ciera Reband at Nartron

Loren Stieg

Customer Service

S&S Innovations, Corp.

dba TATTLER Reusable Canning Lids
209 W. Upton Ave.

Reed City, Ml 49677

231.832.4401
www.reusablecanninglids.com
www.facebook.com/reusablecanninglids

aaiaatetetate Original Message ------=-

Subject: warranty questions

From: Luke and Susi <lukeandsusi@qmail,com>
Date: Tue, September 09, 2014 3:11 pm

In reference to phone conversation with Ciera Reband:

woccreecsee Forwarded message ----------

From: Luke and Susi </ukeandsusi@qmail.com>
Date: Tuesday, September 9, 2014

Subject: Shipping Label

To: Ciera Reband <creband@nartron.com>

Hi, Ciera!

I am touching base with you to see about our reimbursement check that should be
forthcoming to us because we returned all of the Tattler lids.

We discussed this several weeks ago and we are awaiting a full refund. Please cali me

if you have any questions.
My name is Susanne Schurter 309, 231.4974 and my address is 1309 West Hovey

Avenue Normal Illinois 61761. Thank you and have a good day!
-Susanne

On Tuesday, June 10, 2014, Ciera Reband <creband@nartron.com> wrote:
Return Shipping Label attached. Please let me know if you have any
questions. The refund will be issued as soon as the product is returned.

 

SS 00585

1 of 2 9/11/2014 8:28 AM
Workspace Webmail :: Print

2 of 2

 

Thank you,

Ciera Reband
Customer Service

TATTLE

Tet ORG IN Aa, SINCE LAE
HOME PRODUCTS

5000 N. US 131

Reed City, MI 49677

Ph: (970)255-7011

Fax: (231)832-3876

Email: creband@nartron.com

Case 1:18-cv-01377-HYJ-PJG ECF No. 54-27 filed 09/30/20 PagelD.836 Page 3 of 3

https://email06.secureserver.net/view_print_multi.php?uidArray—99246...

Copyright © 2003-2014. All rights reserved.

SS 00586

9/11/2014 8:28 AM
